Citation Nr: 0818947	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Muskogee, which granted service connection for PTSD and 
assigned a disability rating of 50 percent.  Subsequently, by 
way of a January 2006 rating decision, the RO increased the 
initial rating decision to 70 percent as of the date of his 
initial claim of service connection.  The veteran continues 
to appeal for the assignment of a higher initial evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

A Statement of the Case (SOC) specific to the PTSD claim was 
issued in January 2006.  In May 2007, prior to certification 
of the appeal, additional, non-duplicative evidence was 
received at the RO.  Specifically, this evidence was a 
statement from the veteran's wife which in part cited 
examples of how the veteran's PTSD has adversely affected the 
lives of the veteran, his wife and their two children.  

If an SOC is prepared before the receipt of further evidence, 
a supplemental statement of the case (SSOC) must be issued to 
the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a) (2007).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file and is 
relevant to the issue because it pertains to the severity of 
the veteran's disability.  Therefore, in accordance with 38 
C.F.R. § 19.37(a), the case is returned to the AOJ for 
consideration and the issuance of an SSOC.

The Board observes that the only psychiatric records 
associated with the claims file are treatment records from 
the Carl Albert Community Mental Health Center dated from 
1994 to 1996 and a VA psychiatric evaluation report dated in 
September 2005.  These records appear to be incomplete.  VA 
has a duty to assist the veteran in obtaining any outstanding 
psychiatric records to support his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 § C.F.R. § 3.159.  Therefore, on 
remand, the veteran should be asked to identify records of 
any psychiatric treatment received since September 2005, and 
the AOJ should seek to obtain such records.

As the case is already being remanded for further development 
of other matters and given the passage of time since the 
September 2005 examination, the AOJ should schedule the 
veteran for a new VA psychiatric evaluation to assess the 
current severity of his disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(stating that where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should ask the veteran to 
identify and authorize the release of 
any and all records of treatment for 
PTSD from September 2005 to the 
present.  The AOJ should obtain all 
records for which adequate 
identification and authorization is 
received.

2.	The AOJ should also schedule the 
veteran for an appropriate VA 
psychiatric examination to assess the 
current severity of his service-
connected PTSD.  The entire claims 
folder must be made available to the 
examiner prior to the examination.  Any 
appropriate testing should be 
conducted, and the results reviewed, 
prior to the final opinion.  The 
examiner should describe all findings 
in detail, and should explain the 
rationale for any conclusions reached.  



3.	Thereafter, the AOJ should readjudicate 
the claim for an increased rating for 
PTSD.  All new evidence received since 
the issuance of the January 2006 SOC, 
including the May 2007 statement from 
the veteran's wife, should be 
considered.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished 
an SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


